           Case 1:20-cv-05502-AJN Document 73 Filed 11/11/20 Page 1 of 1




                                                                                    767 Fifth Avenue
                                                                            New York, NY 10153-0119
BY ECF                                                                           +1 212 310 8000 tel
                                                                                 +1 212 310 8007 fax



                                                                                    Eric S. Hochstadt
                                                                                    +1 (212) 310-8538
November 11, 2020                                                            eric.hochstadt@weil.com




The Honorable Alison J. Nathan
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, NY 10007

Re:      Regeneron Pharmaceuticals Inc. v. Novartis Pharma AG et al., Case 1:20-cv-05502-AJN



Dear Judge Nathan:

We represent Plaintiff Regeneron Pharmaceuticals (“Regeneron”) in the above-captioned matter.
We write to respectfully request clarification regarding the Court’s November 2, 2020 Civil Case
Management Plan and Scheduling Order (ECF No. 65).

The Court set the next Case Management Conference for December 10, 2021 at 03:00 PM.
Regeneron seeks clarification on whether the Court intended to set the date for next month.
Regeneron is available on December 10, 2020, or on another date before year-end, should the
Court decide to proceed with a conference on that date.



Sincerely,

s/ Eric S. Hochstadt
Eric S. Hochstadt
